Citation Nr: 1818485	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  08-32 615	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the thoracic and lumbar spine.

2. Entitlement to a separate disability rating prior to July 20, 2017, and an initial evaluation in excess of 20 percent from that date for radiculopathy (femoral nerve) of the right lower extremity.

3. Entitlement to a separate disability rating prior to September 12, 2011, and an initial evaluation in excess of 10 percent from that date for radiculopathy (posterior and anterior tibial nerve) of the left lower extremity.

4. Entitlement to a separate disability rating prior to September 12, 2011, and an initial evaluation in excess of 10 percent from that date for radiculopathy (posterior and anterior tibial nerves) of the right lower extremity

5. Entitlement to a separate disability rating for a surgical scar prior to July 20, 2017, and an initial compensable evaluation from that date.
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1975, February 1997 to August 1997, August 1998 to May 1999, October 1999 to September 2000, October 2000 to September 2001, October 2001 to March 2002, October 2002 to August 2004, and February 2005 to August 2005. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2010, the Veteran provided testimony at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is associated with the file.  In August 2014, the Veteran was notified that he was entitled to another hearing.  However, he declined.  See 38 U.S.C. § 7107(c) (2012).

In an April 2016 decision, the Board denied the Veteran's claim for an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) of the thoracic and lumbar spine.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In March 2017, CAVC issued an order granting a Joint Motion for Remand (JMR) which vacated and remanded the Board's April 2016 denial.

The case was remanded by the Board in June 2017 for additional development.

While the case was on remand, the RO issued an August 2017 rating decision that granted separate ratings for radiculopathy (femoral nerve) of the right lower extremity, rated 20 percent, effective July 17, 2017; radiculopathy (posterior and anterior tibial nerves) of the right and left lower extremities, rated 10 percent each, effective September 12, 2011; and for a surgical scar, rated 0 percent, effective July 20, 2017.  The rating decision explained that these issues were being granted ancillary to the increased initial rating claim on appeal for the Veteran's DJD of the thoracic and lumbar spine.  The Veteran was further advised that they were "regarded as inextricably intertwined with the appellate issue(s) decided herein," and that no further action was required on his part.  As the Veteran has not expressed satisfaction with the actions taken in the August 2017 rating decision, the issues on appeal have been recharacterized to reflect that the ancillary awards of service connection for radiculopathy and a surgical scar are also before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay involved in remanding this case, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

The Veteran contends that the DJD of his thoracic and lumbar spine, to include radiculopathy, is more severe than the ratings currently assigned. The Board notes that the Veteran was afforded a VA examination in August 2017.  The VA examiner noted that the Veteran had a lumbar laminectomy in November 2012 and that post-operatively, he had increased urinary incontinence.  These records have not been associated with the Veteran's claims file.  Accordingly, the issue of the Veteran's urinary incontinence was not actually assessed in the August 2017 VA examination report.  

Furthermore, as noted in the Introduction, the Veteran was awarded separate ratings for radiculopathy (femoral nerve) of the right lower extremity, effective July 17, 2017, and radiculopathy (posterior and anterior tibial nerves) of the right and left lower extremities, effective September 12, 2011.  The RO's assignment of the effective date for the radiculopathy (femoral nerve) of the right lower extremity was based on the August 2017 VA examiner's diagnosis of this disability, and the effective date for the radiculopathy (posterior and anterior tibial nerve) of the bilateral lower extremities was based on a September 2011 EMG report.  However, the August 2017 VA examiner did not indicate when the Veteran's radiculopathy (femoral nerve) of the right lower extremity first manifested, only that it existed.  Similarly, there is no medical opinion regarding either the initial manifestation or the progressive severity of the bilateral radiculopathy of the posterior and anterior tibial nerve.  

Importantly, the medical evidence of record indicates earlier manifestations of neurological impairments due to the Veteran's DJD of his thoracic and lumbar spine.  In July 2004, the Veteran had a series of spinal imaging to address numbness on his right side.  In July 2006, the Veteran was afforded a VA examination where he reported low back pain radiating into his legs with pain and numbness in his feet.  The VA examiner noted at that time that the Veteran's claims file was not available for review and diagnosed the Veteran with low back pain with possible lumbar radiculopathy.  An August 2007 MRI of the thoracic spine reflects disc abutment of the spinal cord and some encroachment of neural foramina bilaterally.  In November 2007, the Veteran's family physician noted that physical therapy and non-steroidal anti inflammatories no longer controlled the pain and after an eight hour car ride the Veteran was in increased pain and had difficulty walking.

Significantly, the Veteran testified at his videoconference hearing that he had been having issues with numbness in the bottoms of his feet since 2005 or 2006.  In November 2010, he was afforded a peripheral nerves examination, during which he reported that when he had episodes of severe back pain, he could not walk. The November 2010 VA examiner indicated that there was no objective evidence on exam of neurological abnormality, however opined that as a result of his thoracic lumbar spine disorder, the Veteran would have increased absenteeism, decreased mobility, decreased strength of his lower extremity and pain.  The VA examiner also noted that the Veteran had been receiving epidural injections and taking oral medications to address the pain and mobility issues but did not discuss whether the injections or the medication had an impact on the VA examination findings.  The September 2011 EMG report notes that after a steroid injection of at the top of his thigh the Veteran lost control of his quadriceps and was using a cane for some period of time.

The Board finds that an addendum opinion identifying the initial presentation of the Veteran's radiculopathy, the severity of any progression, as well as the presence of any other neurological impairment such as urinary incontinence is required for the Veteran's claim to be properly evaluated.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation either privately, through Tricare, or with the VA Health System that he has received for his DJD of the thoracic and lumbar spine to include radiculopathy, records of which are not already associated with the claims file, and have him provide any releases necessary for VA to secure records of such treatment or evaluation. 

2. Obtain complete records of all such treatment and evaluation from all sources identified by the Veteran to specifically include all records regarding the Veteran's November 2012 lumbar laminectomy.  Associate all records with the claims file.

3. After the aforementioned development has been completed, arrange to obtain an addendum opinion from an appropriate physician based on a claims file review.  The Veteran's complete claims file (to include this remand) must be provided to and reviewed by the examiner.  If the physician concludes that an in-person examination of the Veteran is required in order to best respond to the inquiries of this remand order, then the same shall be arranged by the AOJ.

a. The examiner should clearly indicate whether the Veteran had neurological manifestations from DJD of his thoracic and lumbar spine disability to include radiculopathy and urinary incontinence, and when the medical records reflect those presentations occurred during the appeals period (December 2005 to the present).  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability.  

b. The examiner should also specify which nerve is involved and the degree of paralysis (complete or incomplete; mild, moderate, moderately severe or severe) for each nerve.  

c. The examiner should also indicate whether at any point the Veteran's neurological manifestations increased in severity and if so, the approximate date of any such change. 

The examiner must explain the rationale for all opinions provided.  If the examiner is unable to render any opinion requested, it should be so stated for the record and the reason should be explained.

4. After the foregoing development has been completed the Veteran's claims file should be reviewed anew to specifically include all references to neurological manifestations of the Veteran's DJD of his thoracic and lumbar spine.  Ensure that all the development sought in the remand is completed and undertake any additional development indicated by the results of the development requested above.  Then readjudicate the claims.  If any remain denied, issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

